Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	Claims 1-20 are presented for examination.
3.          This office action is in response to the claims filed 11/13/2020. 
4.	Claims 1, 2 and 12 are independent claims.
5.	The office action is made Non-Final.

Examiner Note
6.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 2 and 12 recite:
“parsing, using the cloud-based managed cluster platform, the first set of metadata for each communication of the first set of communications to identify an account identifier field, an authorization code field, and a network identifier field; 
parsing, using the cloud-based managed cluster platform, the second set of metadata for each communication of the second set of communications to identify the account identifier field, the authorization code field, and the network identifier field;  
 comparing, using the cloud-based managed cluster platform, respective values of the account identifier field, the authorization code field, and the network identifier field for each communication of the first set of communications and each communication of the second set of communications; 
identifying, using the cloud-based managed cluster platform, a first communication of the first set of communications and a second communication of the second set of communications with matching values in the account identifier field, the authorization code field, and the network identifier field;
 in response to determining that each of the respective values of the account identifier field, the authorization code field, and the network identifier field for the first set of metadata and the second set of metadata match, determining, using the cloud-based managed cluster platform, that the first communication and the second communication correspond to a single communication;
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “cloud-based big data framework”, “non-transitory computer-readable medium”, and “a user interface” nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the generic computer components, these limitations in the context of these claims encompasses manually/mentally reading/parsing the first/second set of metadata for each communication of the first/second set of communications to identify an account identifier field, an authorization code field, and a network identifier field, comparing/determining a match between the first/second set of metadata and in response to that determining that the first communication and the second communication correspond to a single communication. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because:
The claims recite additional elements “cloud-based big data framework”, “non-transitory computer-readable medium”, and “a user interface” which are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims recite additional elements of:
“retrieving, using a cloud-based managed cluster platform, first user record data for a first user from a first network, wherein the first user record data comprises a first set of metadata for a first set of communications of the first user during a predetermined time period, and wherein the first set of metadata comprises a respective set of field categories for each communication of the first set of communications; 
retrieving, using the cloud-based managed cluster platform, second user record data for the first user from a second network, wherein the second user record data comprises a second set of metadata for a second set of communications of the first user during the predetermined time period, and wherein the second set of metadata comprises the respective set of field categories for each communication of the second set of communications;” and “generating for display, on a user interface, a recommendation based on determining that the first communication and the second communication correspond to the single communication”.
 which taken individually amounts to adding insignificant extra solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, claims 1, 2 and 12 are directed to an abstract idea.
Claims 1, 2 and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “cloud-based big data framework”, “non-transitory computer-readable medium”, and “a user interface” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the extra solution activity (pre-solution activity) of “retrieving, using a cloud-based managed cluster platform, first user record data for a first user from a first network, wherein the first user record data comprises a first set of metadata for a first set of communications of the first user during a predetermined time period, and wherein the first set of metadata comprises a respective set of field categories for each communication of the first set of communications; 
retrieving, using the cloud-based managed cluster platform, second user record data for the first user from a second network, wherein the second user record data comprises a second set of metadata for a second set of communications of the first user during the predetermined time period, and wherein the second set of metadata comprises the respective set of field categories for each communication of the second set of communications;” and the extra solution activity (post-solution activity)  of “generating for display, on a user interface, a recommendation based on determining that the first communication and the second communication correspond to the single communication” simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts recognize receiving or transmitting data over a network and storing and retrieving information in memory as few of the well-understood, routine and conventional activities (pre-solution activity of receiving information) (see MPEP 2106.05(d)(II) and MPEP 2106.05(g).
Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception. For these reasons, claims 1, 2 and 12 are not patent eligible.
Regarding dependent claims 3-11 and 13-20: 
Claim 3 recites additional elements/limitations “the account identifier field comprises texts string of numerical data, the authorization code field comprises recurring text strings of alphanumeric text strings, and the network identifier field comprises text strings of fifteen to twenty alphanumeric characters” which further elaborate on the insignificant extra solution activity of storing data as identified above in the analysis of claims 1, 2 and 12. This claim does not recite additional limitations which integrates the abstract idea into a practical application and does not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.
Claim 4 recites elements/limitations “generating for display the single communication in a list of aggregated communications” which further elaborate on the insignificant extra solution activity of displaying results as identified above in the analysis of claims 1, 2 and 12. This claim does not recite additional limitations which integrates the abstract idea into a practical application and does not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.
Claim 5 recites limitation “receiving a user input setting the predetermined time period; and filtering the first user record data and the second user record data based on the predetermined time period” which further elaborate on the insignificant extra solution activity of receiving data as identified above in the analysis of claims 1, 2 and 12. This claim does not recite additional limitations which integrates the abstract idea into a practical application and does not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.
Claim 6 limitation “wherein the first user record data and the second user record data are stored on a cloud-based big data framework” which further elaborate on the insignificant extra solution activity of storing data as identified above in the analysis of claims 1, 2 and 12. This claim does not recite additional limitations which integrates the abstract idea into a practical application and does not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.
Claim 7 recites element/limitation “wherein the cloud-based managed cluster platform comprises clusters and nodes including a master node that manages a cluster by running software components to coordinate a distribution of data and tasks among other nodes for processing” The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “the cloud-based managed cluster platform to perform the steps of claims amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Claim 8 recites elements/limitations “wherein the cloud-based managed cluster platform comprises clusters and nodes including a core node that comprises software components that run tasks and store data in a Hadoop Distributed File System for a cluster” The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “the cloud-based managed cluster platform to perform the steps of claims amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Claim 9 recites elements/limitations “wherein the cloud-based managed cluster platform comprises clusters and nodes including a task node that runs tasks and does not store data in a Hadoop Distributed File System for a cluster” The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “the cloud-based managed cluster platform to perform the steps of claims amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Claim 10 recites additional element/limitation “wherein the first communication corresponds to a posted communication, and wherein the second communication corresponds to an authorization communication” The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Claim 11 recites elements/limitations “deduplicating the first communication and the second communication based on the recommendation; and resolving the first communication and the second communication into communication counterparts using a database join function” falls within the “Mental Processes” grouping of abstract ideas, the language, “resolving” in the context of this claim encompasses the user manually accessing/ comparing and performing a resolve function.

Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception.
For these reasons, claims <dependent claims> are not patent eligible.
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

11.	Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sarin (US 20220058516 A1) hereinafter as Sarin.
12.	Regarding claim 1, this claim recites a system performs the method of claim 1 and is rejected under the same rationale.
13.	Regarding claim 2, Sarin teaches a method for synchronizing communication records in computer networks based on detecting patterns in categories of metadata, the method comprising: 
retrieving, using a cloud-based managed cluster platform (Fig 24 and [0180], “a cloud storage system”), first user record data for a first user from a first network, wherein the first user record data comprises a first set of metadata for a first set of communications of the first user during a predetermined time period, and wherein the first set of metadata comprises a respective set of field categories for each communication of the first set of communications ([0030], “Conventionally, for each of those multiple transactions, the computerized financial instrument scanning system can scan the financial instrument of the customer (the first user record data) to extract payment information of the customer, can track/record contextual information (e.g., time/date of transaction, amount charged in transaction) of the given transaction, and can locally store the payment information and the contextual information in a data entry of the computerized memory and/or database, where the data entry respectively corresponds to the given transaction (a first set of metadata for a first set of communications of the first user during a predetermined time period)... the metadata (e.g., the payment information and/or the contextual information (e.g., time/date of transaction, amount charged in transaction)) of the multiple transactions.”[0064], “the context component 208 can track, record, and/or collect context-based information (first user record data/ a first set of metadata) that characterizes a transaction completed using the financial instrument 104. In various aspects, such context-based information can include time/date at which the transaction occurs (e.g., time/date when the financial instrument 104 is scanned by the scanner component 206) , monetary amount charged during the transaction (e.g., the amount of money that is charged to the financial instrument 104), identifier of a merchant facilitating the transaction (e.g., an identifier that corresponds to the merchant with whom the entity 102 is transacting and/or the merchant that owns/operates the financial instrument scanning system 106), geo-location at which the transaction is occurring (e.g., geo-location where the financial instrument 104 is scanned by the scanner component 206), device identifier of the financial instrument scanning system 106 (e.g.,. an identifier that corresponds to the particular card reader that is scanning the financial instrument 104), and/or so on.”, [0065], “the logging component 210 can store and/or maintain an electronic transaction log that includes a set of data entries, where each data entry (different categories) can store and/or list metadata of a respectively corresponding transaction.” Fig 3, step 302, [0071], extracting financial instrument data (first user record data) associated with a current transaction (a first set of communications) by scanning a financial instrument (e.g., 104) presented during the current transaction (e.g., a card reader can scan a credit card to collect payment data associated with the credit card). [0072], metadata of the current and previous transaction); 
retrieving, using the cloud-based managed cluster platform, second user record data for the first user from a second network, wherein the second user record data comprises a second set of metadata for a second set of communications of the first user during the predetermined time period, and wherein the second set of metadata comprises the respective set of field categories for each communication of the second set of communications ([0030], ”[0064], “the context component 208 can track, record, and/or collect context-based information (first user record data/ a first set of metadata) that characterizes a transaction completed using the financial instrument 104. In various aspects, such context-based information can include time/date at which the transaction occurs (e.g., time/date when the financial instrument 104 is scanned by the scanner component 206) , monetary amount charged during the transaction (e.g., the amount of money that is charged to the financial instrument 104), identifier of a merchant facilitating the transaction (e.g., an identifier that corresponds to the merchant with whom the entity 102 is transacting and/or the merchant that owns/operates the financial instrument scanning system 106 (a different network identifier field in line with Applicant Pre-Grant Pub [0053])),, [0065], Fig 3, step 302, [0071], [0072], metadata of the current and previous transaction); 
parsing, using the cloud-based managed cluster platform, the first set of metadata for each communication of the first set of communications to identify an account identifier field, an authorization code field, and a network identifier field ([0035], [0045]-[0047], [0058], [0064], [0075], [0077], [0085], [0089], [0160 ], scanning/extract/parsing the transaction metadata to identify for example : “bank account number/identifier (an account identifier field)”, “an authorization/authentication ID corresponding to the first transaction (an authorization code field)” and “identifier and/or name of the merchant/vendor that is facilitating the current transaction (a network identifier field in line with Applicant Pre-Grant Pub [0053])”); 
parsing, using the cloud-based managed cluster platform, the second set of metadata for each communication of the second set of communications to identify the account identifier field, the authorization code field, and the network identifier field ([0035], [0045]-[0047], [0058], [0064], [0075], [0077], [0085], [0089], [0160 ], scanning/extract/parsing the transaction metadata to identify for example : “bank account number/identifier (an account identifier field)”, “an authorization/authentication ID corresponding to the first transaction (an authorization code field)” and “identifier and/or name of the merchant/vendor that is facilitating the current transaction (a network identifier field in line with Applicant Pre-Grant Pub [0053])”); Page 27PATENT 
Attorney Docket No.: 055288-0515076; P6539 comparing, using the cloud-based managed cluster platform, respective values of the account identifier field, the authorization code field, and the network identifier field for each communication of the first set of communications and each communication of the second set of communications ([0031], “Specifically, suppose that a particular customer engages in a transaction with the computerized financial instrument scanning system, and suppose that the processing/settlement network already possesses the payment information (e.g., credit card number, bank account number, gift card number) of the particular customer (e.g., in some cases, the network can have obtained such payment information from a previous transaction information payload transmitted by the computerized financial instrument scanning system).”, [0032], “the subject innovation can help to reduce an amount of wasted memory/storage space consumed by a computerized financial instrument scanning system, and various embodiments of the subject innovation can help to reduce a size of transaction information payloads received by a computerized transaction settlement system.” [0035], Fig 15, [0040], [0044-0047], “The receiver component can receive from a computerized financial instrument scanning system a reduced transaction information payload (e.g., including contextual information and excluding payment information (includes account identifier field, the authorization code field, and the network identifier field for each communication as per the previous limitations)) that includes a reference identifier. In various aspects, the reference identifier database can compare the reference identifier included in the reduced transaction information payload with a reference identifier from the set of reference identifiers that corresponds to the predicted customer.”, [0052], “some of the processes performed can be performed by a specialized computer (e.g., trained machine learning classifier, financial instrument scanner, transmitter/receiver) for carrying out defined tasks related to computerized transaction processing (e.g., extracting financial instrument data by scanning a financial instrument, identifying a first data entry in an electronic transaction log that lists previous financial instrument data that matches and/or corresponds to the extracted financial instrument data, and writing an electronic token to a second data entry in the electronic transaction log that references the first data entry, wherein the electronic token is written instead of the extracted financial instrument data; maintaining a database of a set of reference identifiers that are correlated to a set of users and to a set of financial instrument data, predicting, via a trained machine learning classifier, a user that is likely to transact within a predetermined time frame”,[0066], “the logging component 210 can determine whether there is a previous and/or existing data entry in the electronic transaction log, such that the previous and/or existing data entry lists metadata (e.g., payment data and/or context-based data) of a previous transaction facilitated by the financial instrument scanning system 106, and such that payment data listed in the previous data entry matches and/or corresponds to the payment data extracted by the scanner component 206 during the current transaction (e.g., extracted from the financial instrument 104).”, [0086], “the electronic token 802 can be configured to indicate that such portion of the metadata of the current transaction is already stored in the previous data entry 604 (e.g., the electronic token 802 can indicate that the financial instrument data is the same between the previous data entry 604 and the new data entry 804, can indicate that a merchant identifier/address is the same between the previous data entry 604 and the new data entry 804, can indicate that a device identifier is the same between the previous data entry 604 and the new data entry 804, and/or so on). This can help to further optimize memory/storage space.”, [0089], “the electronic token can further indicate, as applicable, that other metadata of the second transaction matches the stored metadata of the first transaction (e.g., can indicate that the loyalty/rewards identifier is the same between the first and second transactions, that the address and/or identifier of the merchant ABC is the same between the first and second transaction, that the identifier of the card reader device is the same between the first and second transactions, and/or so on).” [0105], [0107]); 
identifying, using the cloud-based managed cluster platform, a first communication of the first set of communications and a second communication of the second set of communications with matching values in the account identifier field, the authorization code field, and the network identifier field ([0031], [0035], Fig 15, [0040], [0044-0047], [0052], [0066], [0086], [0089], [0105], [0107]);
 in response to determining that each of the respective values of the account identifier field, the authorization code field, and the network identifier field for the first set of metadata and the second set of metadata match, determining, using the cloud-based managed cluster platform, that the first communication and the second communication correspond to a single communication ([0031], [0035], Fig 15, [0040], [0044-0047], [0052], [0066], , [0086], [0089], [0105], [0107], see also [0150], “the reference identifier database 1106 can determine whether the reference identifier included in the reduced transaction payload matches and/or corresponds to the reference identifier of the customer Q. If they match/correspond, it can be determined that the reduced transaction payload pertains to a transaction involving the customer Q, and so the transmitter component 1110 can forward the reduced transaction payload to the transaction settlement system 110 for settlement.”); and 
generating for display, on a user interface, a recommendation based on determining that the first communication and the second communication correspond to the single communication ([0036-0037, “if the logging component finds an existing data entry that lists payment information that matches and/or corresponds to the payment information extracted by the scanner component during the current transaction, it can be determined and/or inferred that the financial instrument (and thus the entity) of the current transaction was involved in a previous transaction with the computerized financial instrument scanning system after the most recent syncing between the computerized financial instrument scanning system and the computerized payment processing system... by storing the electronic token in the new and/or available data entry, the token component can leverage and/or make use of the already-stored payment information listed in the existing data entry that matches and/or corresponds to the payment information extracted during the current transaction. This can help to avoid wasting memory/storage space at the computerized financial instrument scanning system.”, [0046], “If the reference identifier database determines that the reference identifier included in the reduced transaction information payload matches and/or corresponds to the reference identifier of the predicted customer, the transmitter component can transmit and/or forward the reduced transaction information payload to the computerized transaction settlement system (e.g., the reference identifier database can determine that the reduced transaction information payload characterizes a transaction engaged in by the predicted customer, and the transmitter component can forward the reduced transaction information payload to the computerized transaction settlement system for settlement since the payment information of the predicted customer is queued/cached).”, [0079], “the logging component 210 can query and/or search through the electronic transaction log 602 in order to identify a previous data entry 604. In various cases, the previous data entry 604 can list previous financial instrument data (e.g., previous payment data extracted from a previous financial instrument during a previous transaction) that matches and/or corresponds to the current financial instrument data 402.”, [0089], [0107], see also [0150], “the reference identifier database 1106 can determine whether the reference identifier included in the reduced transaction payload matches and/or corresponds to the reference identifier of the customer Q. If they match/correspond, it can be determined that the reduced transaction payload pertains to a transaction involving the customer Q, and so the transmitter component 1110 can forward the reduced transaction payload to the transaction settlement system 110 for settlement.”).

14.	Regarding claim 3, Sarin teaches the invention as claimed in claim 2 above and further teaches wherein the account identifier field comprises texts string of numerical data, the authorization code field comprises recurring text strings of alphanumeric text strings, and the network identifier field comprises text strings of fifteen to twenty alphanumeric characters ([0085], [0124]).

15.	Regarding claim 4, Sarin teaches the invention as claimed in claim 2 above and further teaches generating for display the single communication in a list of aggregated communications ([0067], [0072], [0081]).

16.	Regarding claim 5, Sarin teaches the invention as claimed in claim 2 above and further teaches receiving a user input setting the predetermined time period; and filtering the first user record data and the second user record data based on the predetermined time period ([0041], [0045], [0047], [0051], [0101]).

17.	Regarding claim 6, Sarin teaches the invention as claimed in claim 2 above and further teaches wherein the first user record data and the second user record data are stored on a cloud-based big data framework (Fig 24 and [0180], “a cloud storage system”).

18.	Regarding claim 7, Sarin teaches the invention as claimed in claim 2 above and further teaches wherein the cloud-based managed cluster platform comprises clusters and nodes including a master node that manages a cluster by running software components to coordinate a distribution of data and tasks among other nodes for processing ([0177]).

19.	Regarding claim 8, Sarin teaches the invention as claimed in claim 2 above and further teaches wherein the cloud-based managed cluster platform comprises clusters and nodes including a core node that comprises software components that run tasks and store data in a Hadoop Distributed File System for a cluster ([0162-0163]).

20.	Regarding claim 9, Sarin teaches the invention as claimed in claim 2 above and further teaches wherein the cloud-based managed cluster platform comprises clusters and nodes including a task node that runs tasks and does not store data in a Hadoop Distributed File System for a cluster ([0039], “redundant and/or duplicative storage of the payment information of the customer B can be avoided, which can save memory/storage space.”).

21.	Regarding claim 10, Sarin teaches the invention as claimed in claim 2 above and further teaches wherein the first communication corresponds to a posted communication, and wherein the second communication corresponds to an authorization communication ([0031], [0035], Fig 15, [0040], [0044-0047], [0052], [0066], , [0086], [0089], [0105], [0107], see also [0150], “the reference identifier database 1106 can determine whether the reference identifier included in the reduced transaction payload matches and/or corresponds to the reference identifier of the customer Q. If they match/correspond, it can be determined that the reduced transaction payload pertains to a transaction involving the customer Q, and so the transmitter component 1110 can forward the reduced transaction payload to the transaction settlement system 110 for settlement.”).

22.	Regarding claim 11, Sarin teaches the invention as claimed in claim 2 above and further teaches deduplicating the first communication and the second communication based on the recommendation; and resolving the first communication and the second communication into communication counterparts using a database join function ([0039], “redundant and/or duplicative storage of the payment information of the customer B can be avoided, which can save memory/storage space.”).

23.	Regarding claims 12-20, those claims recite a non-transitory computer-readable medium for synchronizing communication records in computer networks based on detecting patterns in categories of metadata comprising instructions that, when executed by one or more processors, cause operations performs the method of claims 2-11 respectively and are rejected under the same rationale.

CONCLUSION
24.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
Haynold (US 11082351 B2)
Winner et al (US 20210150566 A1)
Sood et al (US 20200118137 A1)
Jia et al (US 20190295087 A1)
Phillips et al (US 20190244203 A1) 
Xie te al (US 20190180345 A1)
Glommen (US 20220174125 A1) 
Grayson et al (US 20200145498 A1) 
Weiner et al (US 20150073992 A1)
Duva et al (US 20140314215 A1)
Lewis et al (US 20160203213 A1) 
Haider (US 10942959 B1)
Talwar et al (US 20200205002 A1)
Duo et al (US 20200359349 A1)
Kitajima et al (US 20140164587 A1) 
Auerbach et al (US 11334883 B1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169